

Exhibit 10.14(a)


FPIC INSURANCE GROUP, INC.


EMPLOYMENT AGREEMENT


This Employment Agreement is made and entered into as of the 1st day of November
2002 by and between FPIC Insurance Group, Inc., a Florida corporation, with its
principal place of business at 225 Water Street, Suite 1400, Jacksonville,
Florida 32202 (hereinafter referred to as “Employer”), and Robert E. White, Jr.,
200 E. Kari Court, Jacksonville, Florida 32259 (hereinafter referred to as
“Employee”).


WITNESSETH:


WHEREAS, Employer desires to retain the services of Employee as the President of
First Professionals Insurance Company, Inc. (“First Professionals”), a
subsidiary of Employer and Employee desires to perform such services for
Employer on the terms and conditions set forth herein; and


WHEREAS, Employee represents and Employer acknowledges that Employee is fully
qualified, without the benefit of any further training or experience, to perform
the responsibilities and duties, with commensurate authorities, of the position
of President of First Professionals; and


WHEREAS, Employee agrees to devote Employee’s full time and business effort,
attention and energies to the diligent performance of Employee’s duties
hereunder.


NOW, THEREFORE, Employer and Employee, intending to be legally bound, covenant
and agree as follows:


1.   Terms of Employment.



 
(a)
Employee's employment hereunder shall be for an initial term beginning November
1, 2002 and ending December 31, 2004, which term shall be extended for an
additional twelve months at the end of each twelve month period, commencing with
the twelve month period ending December 31, 2003, upon Employer's Board of
Directors (from time to time herein referred to as the "Board”), or a committee
thereof, giving notice to Employee prior to the end of such twelve month period
that it wishes to extend this Employment Agreement for an additional twelve
month period.




 
(b)
In the event Employer does not give notice to Employee prior to the end of any
twelve month period, commencing with the twelve month period ending December 31,
2003, that it wishes to extend this Employment Agreement as specified in
subparagraph 1(a) above, Employee may voluntarily terminate Employee’s
employment under this Employment Agreement by thereafter giving at least ninety
(90) days written notice to Employer. Following the effective date of such
voluntary termination, Employee shall continue to receive Employee’s annual
salary, payable as immediately prior to



1

--------------------------------------------------------------------------------



 
 
termination, plus all benefits to which Employee is then entitled under
subparagraph 2(e) below, for the balance of the term of this Employment
Agreement; provided, that if Employer is unable to continue to provide any such
benefits to Employee at substantially the same cost it would incur were Employee
still employed by Employer (the “Benefit Cost”), Employer shall have the right
to pay Employee the Benefit Cost of such benefits in lieu of continuing to
provide such benefits to Employee. It is provided, however, if Employee directly
or indirectly engages in or acts as an employee of or consultant for any trade
or occupation that is in competition with Employer, such salary and benefits
shall thereupon terminate.

 

 
(c)
The duties of Employee shall be as determined by the Board in accordance with
this Employment Agreement and the By-Laws of Employer in effect from time to
time. Without limiting the generality of the foregoing, Employee shall report to
and advise the Board regarding the management and operation of Employer's
business. Employee agrees to devote Employee’s full time business efforts,
attention and energies to the diligent performance of Employee’s duties
hereunder and will not, during the term hereof, accept employment, full or
part-time, from any other person, firm, corporation, governmental agency or
other entity that, in the reasonable opinion of the Board, would conflict with
or detract from Employee’s capable performance of such duties, provided,
however, Employee may devote reasonable amounts of time to activities of a
public service, civic, or not-for-profit nature.


2.   Compensation and Expenses. Employer shall pay, or provide, and Employee
shall accept as full consideration for the services to be rendered hereunder,
and as a reimbursement or provision for expenses incurred by Employee, the
following:



 
(a)
An annual salary of $225,000 payable in twenty-four (24) equal payments during
each annual period of this Employment Agreement; provided, however, that
effective January 1 of each year beginning in 2003, Employee’s annual
compensation shall be increased in accordance with the provision for salary
increases set forth in paragraph (b) below. Employee's minimum total
compensation, which in no event may be reduced in whole or in part, shall be the
annual salary at the rate of compensation received by Employee for any given
period of time or at the time of Employee's termination.




 
(b)
Annual performance reviews will determine annual salary increases to which
Employee becomes entitled, effective January 1, 2003, based upon Employer's then
current Compensation Program.




 
(c)
Incentive compensation payable with respect to each year beginning with the year
2002 based on Employee's individual performance and the performance of Employer
for such year pursuant to Employer's then current Executive Incentive
Compensation Program.



2

--------------------------------------------------------------------------------



 
(d)
Any additional compensation payable by resolution of the Board for outstanding
performance.




 
(e)
Such benefits as may be made available from time to time to senior management
employees of Employer, but at no time less than: (i) an automobile lease of $750
per month and (ii) initiation fees, dues and assessments of membership in a club
of Employee’s choice, as reasonably approved by Employer's Board or an
appropriate committee thereof.



3.   Expenses. Employer agrees to reimburse Employee for ordinary and necessary
expenses incurred by Employee in performing services for Employer pursuant to
the terms of this Employment Agreement, in accordance with established corporate
policies and legal requirements.


4.   Termination. Unless the employment of Employee previously has been
terminated pursuant to subparagraph 1(b), this Employment Agreement may be
terminated in the manner set forth in subparagraphs (a) through (f) below.
 

 
(a)
Voluntary Termination by Employee.
 
Employee may terminate this Employment Agreement at any time by giving at least
ninety (90) days written notice to Employer, with no further obligation on
Employer's part under this Agreement after the effective date of such
termination.

 

 
(b)
Voluntary Termination by Employer.
 
Employer may terminate this Employment Agreement at any time for any reason
sufficient to it, by act of its Board. Such termination shall be immediately
effective. Following such voluntary termination, Employee shall continue to
receive Employee’s annual salary, payable as immediately prior to termination,
together with any benefits accrued to the date of termination, plus all benefits
to which Employee is then entitled under subparagraph 2(e) above, for the
balance of the then current Employment Agreement; provided, that if the Employer
is unable to continue to provide any such benefits to Employee at substantially
the Benefit Cost, Employer shall have the right to pay Employee the Benefit Cost
of such benefits in lieu of continuing to provide such benefits to Employee. It
is provided, however, if Employee directly or indirectly engages in or acts as
an employee of or consultant for any trade or occupation that is in competition
with Employer, such salary and benefits shall thereupon terminate.

 

 
(c)
Permanent Disability of Employee.
 
If Employee has been, for substantially all the normal working days during three
(3) consecutive months, unable to perform Employee’s responsibilities and duties
and to exercise Employee’s authorities in a satisfactory manner due to mental or
physical disability, then Employee may be deemed “permanently disabled," and
Employee's employment may be terminated at

 
3

--------------------------------------------------------------------------------


 

 
 
the election of the Board. Any determination of permanent disability made by
Employer shall be final and conclusive. In the event that Employer deems
Employee “permanently disabled," Employee shall be entitled to receive the
unpaid balance of Employee’s annual salary, together with other accrued benefits
pursuant to subparagraph 2(e) above to the date of the determination of being
permanently disabled, payable as immediately prior to termination for the
remaining term of this Employment Agreement, less any amount received by
Employee under any Employer-provided long term disability coverage and/or
program; provided, that if Employer is unable to continue to provide any such
benefits to Employee at substantially the Benefit Cost, Employer shall have the
right to pay Employee the Benefit Cost of such benefits in lieu of continuing to
provide such benefits to Employee. It is provided, however, if Employee directly
or indirectly engages in or acts as an employee of or consultant for any trade
or occupation that is in competition with Employer, such salary and benefits
shall thereupon terminate.

 

 
(d)
Death of Employee.
 
This Employment Agreement shall terminate on the date of Employee's death, and
Employer shall pay, in a lump sum, to the estate or personal representative of
Employee the unpaid balance of Employee’s annual salary, together with other
accrued benefits under subparagraph 2(e) above, to the date of death.

 

 
(e)
Termination for Cause.
 
Employer's Board may terminate this Agreement for Cause (as defined below), but
only after a written notice specifying the Cause has been submitted to Employee.
Employee shall be granted a reasonable opportunity to respond to the notice, in
writing, and in an appearance before the Board. A determination by the Board to
terminate this Agreement for Cause may be made at a meeting of the Board at
which a quorum is present and by a vote of at least a majority of the entire
then current membership of the Board. If Employer terminates this Employment
Agreement for Cause under this subparagraph, Employer shall not be obligated to
make any further payments or provide any further benefits under this Employment
Agreement other than amounts accrued at the time of such termination. “Cause”
for the purposes of this Agreement consists of the following:
 
(i)    Employee's commission of dishonest acts, fraud, misappropriation, or
embezzlement affecting Employer;
 
(ii)   Employee's commission of any felony under state or federal law; or
 
(iii)   the failure or refusal of Employee to comply with any reasonable lawful
policy, directive or instruction of the Board, consistent with subparagraph l(c)
hereof.

 
4

--------------------------------------------------------------------------------


 

 
(f)
Constructive Discharge. Employee may terminate this Employment Agreement in the
event of Constructive Discharge (as defined below) by providing written notice
to Employer within three months after the occurrence of such event, specifying
the event relied upon for a Constructive Discharge. "Constructive Discharge"
shall mean any (i) material change by Employer of Employee's position to an
inferior position from that in effect on the date of this Agreement, (ii)
assignment, reassignment, or relocation by Employer of Employee without
Employee's consent to another place of employment more than 50 miles from
Employee's current place of employment, (iii) liquidation, dissolution,
consolidation or merger of Employer, or transfer of all or substantially all of
its assets, other than a transaction or series of transactions in which the
resulting or surviving transferee entity has, in the aggregate, a net worth at
least equal to that of Employer immediately before such transaction and
expressly assumes this Agreement and all obligations and undertakings of
Employer hereunder, or (iv) reduction in Employee's base salary or target bonus
opportunity. Following termination of Employee's employment in the event of a
Constructive Discharge, Employee shall continue to receive Employee’s annual
salary, payable as immediately prior to termination, plus all benefits to which
Employee is then entitled under subparagraph 2(e) above, for the balance of this
Agreement; provided, that if Employer is unable to continue to provide any such
benefits to Employee at substantially the Benefit Cost, Employer shall have the
right to pay Employee the Benefit Cost of such benefits in lieu of continuing to
provide such benefits to Employee. It is provided, however, if Employee directly
or indirectly engages in or acts as an employee of or consultant for any trade
or occupation that is in competition with Employer, such salary and benefits
shall thereupon terminate. Employer and Employee, upon mutual agreement, may
waive any of the foregoing provisions that would otherwise constitute a
Constructive Discharge. Within ten days of receiving such written notice from
Employee, Employer may cure the event that constitutes a Constructive Discharge.




 
(g)
Return of Property. Upon any termination of this Agreement, Employee shall
immediately turn over to Employer all of Employer's property, both tangible and
intangible. To the extent that such Employer's property shall constitute a
benefit to Employee under this Agreement, Employee shall receive from Employer
the value of that benefit for the remaining term of this Agreement.




 
(h)
Additional Agreements. Upon any termination of this Agreement, regardless of the
reason for termination, it is agreed:
 
(i)   Inducing Employees of Employer to Leave. Any attempt on the part of
Employee to induce others to leave Employer's or any of its affiliates’ employ,
or any efforts by Employee to interfere with Employer's or any of its
affiliates’ relationships with other employees, would be harmful and damaging to
Employer. Employee expressly agrees that during the term of this employment and
for a period of two (2) years thereafter, Employee will

 
 
5

--------------------------------------------------------------------------------



 
 
not, in any way, directly or indirectly: (A) induce or attempt to induce any
employee to terminate his or her employment with Employer or any affiliate of
Employer; (B) interfere with or disrupt Employer's or any of its affiliates’
relationship with other employees; or (C) solicit, entice, take away or employ
any person employed by Employer or any affiliate of Employer.
 
(ii)   Confidentiality.  Employee agrees not to, without prior written consent
of Employer, divulge to others, or use, for Employee’s own benefit or for the
benefit of others, any intellectual property, trade secrets or confidential or
proprietary information or data of or regarding Employer or any of its
affiliates, including without limitation, the contents of advertising, customer
lists, information regarding customers or their customers, programming methods,
business plans, strategies, financial statements, copyrights, correspondence or
other records of or regarding Employer or any of its affiliates, except to the
extent to which such information is required by law to be disclosed to others.
 
(iii)   Remedy. Employee acknowledges that Employee will be conversant with
Employer's affairs, operations, trade secrets, customers, customers' customers
and other proprietary information data; that Employee’s compliance with the
provisions of this subparagraph (h) is necessary to protect the goodwill and
other proprietary rights of Employer; and that Employee’s failure to comply with
the provisions of this subparagraph (h) will result in irreparable and
continuing damage to Employer for which there will be no adequate remedy at law.
If Employee shall fail to comply with the provisions of this subparagraph (h),
Employer (and its respective successors and assigns) shall be entitled to (A)
cease making any further payments or providing any further benefits to Employee
and (B) injunctive relief and such other and further relief as may be proper and
necessary to ensure such compliance.
 
(iv)    Mitigation. In no event shall Employee be obligated to seek other
employment or to take other action by way of mitigation of the amounts payable
to Employee under any of the provisions of this Agreement.

 
5.   Employment Security.



 
(a)
If Employer suffers from any natural or manmade disaster, work stoppage, civil
disobedience, act of war, or any other emergency condition beyond Employee's
control, the term of this Employment Agreement shall remain in full force and
effect as if such event had not taken place.




 
(b)
In the event of the merger, consolidation or acquisition of Employer with or by
any other corporation, corporations or other business entities, the sale of
Employer or a major portion of its assets, or of its business or good will or
any other corporate reorganization involving Employer, this Employment Agreement
shall be assigned and transferred to the successor in interest as an asset of
Employer and the assignee shall assume Employer’s obligations

 
 
6

--------------------------------------------------------------------------------



 
 
hereunder, and Employee agrees to continue to perform Employee’s duties and
obligations hereunder. Failure to assign this Employment Agreement prior to any
of the events set forth in this subparagraph 5(b) will obligate Employer to
fulfill the terms and conditions hereof prior to consummating the applicable
event.

 
6.   Arbitration. In the case of any dispute or disagreement arising out of or
connected with this Agreement, the parties hereby agree to submit such disputes
or disagreements to the American Arbitration Association within ninety (90) days
of such dispute or disagreement for resolution by a panel of three arbitrators
designated by the American Arbitration Association. The panel of arbitrators
shall be instructed to render their decision within one hundred twenty (120)
days of the initial submission of the dispute or disagreement to them. Any
decision or award by such arbitration panel shall be final and binding, and
except in a case of gross fraud or misconduct by one or more of the arbitrators,
the decision or award rendered with respect to such dispute or disagreement
shall not be appealable.


7.   Miscellaneous.



 
(a)
All notices, requests, demands, or other communications hereunder shall be in
writing, and shall be deemed to be duly given when delivered or sent by
registered or certified mail, postage prepaid, to Employee’s last home address
as provided to and reflected on the records of Employer and to Employer when
personally delivered to Employer’s Secretary or when sent by registered or
certified mail, postage prepaid, to such officer.




 
(b)
Employer hereby agrees that no request, demand or requirement shall be made to
or of Employee that would violate any federal or state law or regulations.




 
(c)
Should any valid federal or state law or final determination of any
administrative agency or court of competent jurisdiction affect any provision of
this Employment Agreement, the provision so affected shall be automatically
conformed to the law or determination; otherwise, this Employment Agreement
shall continue in full force and effect.




 
(d)
This Employment Agreement is made and entered into in the State of Florida and
its validity and interpretation, and the performance by the parties hereto of
their respective duties and obligations hereunder, shall be governed by the laws
of the State of Florida and of the United States of America.




 
(e)
This Employment Agreement constitutes the entire agreement between the parties
respecting the employment of Employee, there being no representations,
warranties or commitments except as set forth herein.

 

 
(f)
This Employment Agreement may be amended only by an instrument in writing
executed by the parties hereto.



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and date first set forth above.





      Employee: FPIC INSURANCE GROUP, INC.  
   
   
  /s/ Robert E. White, Jr. By:   /s/ John R. Byers

--------------------------------------------------------------------------------

Robert E. White, Jr.

--------------------------------------------------------------------------------

John R. Byers
President and Chief Executive Officer
   


           
   
   
  /s/ Lori C. Mackey    /s/ Lori C. Mackey 

--------------------------------------------------------------------------------

Witness

--------------------------------------------------------------------------------

Attest    


8

--------------------------------------------------------------------------------









